IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 VANGUARD MODULAR BUILDING                     : No. 58 EM 2019
 SYSTEMS, LLC,                                 :
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 ATLANTIC SPECIALTY INSURANCE                  :
 COMPANY AND ONEBEACON                         :
 INSURANCE GROUP, LLC,                         :
                                               :
                     Respondents               :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2019, the Petition for Allowance of Appeal,

treated as a Petition for Review, is DENIED.